UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2274


IRVIN H. CATLETT, JR.,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-00438-PJM)


Submitted:    May 28, 2009                    Decided:   June 2, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Irvin H. Catlett, Jr., Appellant Pro Se. Melissa Briggs, UNITED
STATES DEPARTMENT OF JUSTICE, Tax Division, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Irvin H. Catlett, Jr., appeals the district court’s

order denying ten petitions to quash administrative summonses

issued   by    the   Internal   Revenue   Service.   Our   review    of   the

record discloses that the Government met its burden of proof

under 28 U.S.C. § 7602 (2006) to support the enforcement of the

summonses.      See United States v. Powell, 379 U.S. 48, 57-58

(1964); Alphin v. United States, 809 F.2d 236, 238 (4th Cir.

1987).   Accordingly, we affirm.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                      2